--------------------------------------------------------------------------------

Exhibit 10.2

EXECUTION VERSION

GUARANTY AGREEMENT

This Guaranty Agreement (the “Guaranty”), dated as of June 6, 2011, is made by
CAMAC ENERGY INC. (the “Guarantor”), a Delaware corporation, in favor of ALLIED
ENERGY PLC, a Nigerian public limited company (the “Lender”).

WHEREAS, CAMAC PETROLEUM LIMITED (the “Borrower”), a company incorporated in the
Federal Republic of Nigeria, is the borrower under that certain Promissory Note,
dated as of the date hereof, by the Borrower in favor of the Lender (the
“Promissory Note”);

WHEREAS, the Guarantor, the direct parent of the Borrower, will receive
substantial and direct benefits from the extensions of credit contemplated by
the Promissory Note and has agreed to enter into this Guaranty to provide
assurance for the performance of the Borrower’s payment obligations in
connection with the Promissory Note and to induce the Lender to enter into the
transactions contemplated by the Promissory Note; and

WHEREAS, the execution and delivery of this Guaranty is a condition to the
obligations of the Lender to make its loans under the Promissory Note.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees as follows:

1.          Guaranty. The Guarantor hereby irrevocably, unconditionally and
absolutely guarantees the punctual payment in full of (a) the principal of and
interest on (including, without limitation, interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Promissory Note when and as the same shall become due and payable
(whether at stated maturity or by required or optional prepayment or by
acceleration or otherwise) and (b) any other sums which may become due under the
terms and provisions of the Promissory Note (all such obligations described in
clauses (a) and (b) above are herein called the “Guaranteed Obligations”). The
guaranty in the preceding sentence is an absolute, present and continuing
guaranty of payment and not of collectibility and is in no way conditional or
contingent upon any attempt to collect from the Borrower or any other guarantor
of the Promissory Note or upon any other action, occurrence or circumstance
whatsoever. In the event that the Borrower shall fail so to pay any of such
Guaranteed Obligations, the Guarantor agrees to pay the same when due to the
Lender, without demand, presentment, protest or notice of any kind, in lawful
money of the United States of America, pursuant to the requirements for payment
specified in the Promissory Note. Each default in payment of any of the
Guaranteed Obligations shall give rise to a separate cause of action hereunder
and separate suits may be brought hereunder as each cause of action arises. The
Guarantor agrees to pay and to indemnify and save the Lender harmless from and
against any damage, loss, cost or expense (including attorneys’ fees) which the
Lender may incur or be subject to as a consequence, direct or indirect, of (x)
any breach by the Guarantor or by the Borrower of any representation, warranty,
covenant, term or condition in, or the occurrence of any default under, this
Guaranty, the Promissory Note or any other instrument referred to therein,
together with all expenses resulting from the compromise or defense of any
claims or liabilities arising as a result of any such breach or default, (y) any
legal action commenced to challenge the validity or enforceability of this
Guaranty, the Promissory Note or any other instrument referred to therein and
(z) enforcing or defending (or determining whether or how to enforce or defend)
the provisions of this Guaranty. The Guarantor hereby acknowledges and agrees
that the Guarantor’s liability hereunder is joint and several with any other
person(s) who may guarantee the obligations and indebtedness under and in
respect of the Promissory Note.

1

--------------------------------------------------------------------------------

2.          Guaranty Absolute. The obligations of the Guarantor hereunder shall
be primary, absolute, irrevocable and unconditional, irrespective of the
validity or enforceability of the Promissory Note or any other instrument
referred to therein, shall not be subject to any counterclaim, setoff, deduction
or defense based upon any claim the Guarantor may have against the Borrower or
the Lender or otherwise, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (whether or not the Guarantor shall have
any knowledge or notice thereof), including, without limitation: (a) any
amendment to, modification of, supplement to or restatement of the Promissory
Note or any other instrument referred to therein (it being agreed that the
obligations of the Guarantor hereunder shall apply to the Promissory Note or any
such other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Promissory Note; (b)
any waiver, consent, extension, indulgence or other action or inaction under or
in respect of the Promissory Note or any other instrument referred to therein;
(c) any bankruptcy, insolvency, arrangement, reorganization, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower or
its property; (d) any merger, amalgamation or consolidation of the Guarantor or
of the Borrower into or with any other person or any sale, lease or transfer of
any or all of the assets of the Guarantor or of the Borrower to any person; (e)
any failure on the part of the Borrower for any reason to comply with or perform
any of the terms of any other agreement with the Guarantor; (f) any failure on
the part of the Lender to obtain, maintain, register or otherwise perfect any
security; or (g) any other event or circumstance which might otherwise
constitute a legal or equitable discharge or defense of a guarantor (whether or
not similar to the foregoing), and in any event however material or prejudicial
it may be to the Guarantor or to any subrogation, contribution or reimbursement
rights the Guarantor may otherwise have. The Guarantor covenants that its
obligations hereunder will not be discharged except by indefeasible payment in
full in cash of all of the Guaranteed Obligations and all other obligations
hereunder.

3.          Waiver. The Guarantor unconditionally waives to the fullest extent
permitted by law, (a) notice of acceptance hereof, of any action taken or
omitted in reliance hereon and of any default by the Borrower in the payment of
any amounts due under the Promissory Note or any other instrument referred to
therein, and of any of the matters referred to in Section 2 hereof, (b) all
notices which may be required by statute, rule of law or otherwise to preserve
any of the rights of the Lender against the Guarantor, including, without
limitation, presentment to or demand for payment from the Borrower or the
Guarantor with respect to the Promissory Note, notice to the Borrower or to the
Guarantor of default or protest for nonpayment or dishonor and the filing of
claims with a court in the event of the bankruptcy of the Borrower, (c) any
right to require the Lender to enforce, assert or exercise any right, power or
remedy including, without limitation, any right, power or remedy conferred in
the Promissory Note, (d) any requirement for diligence on the part of the Lender
and (e) any other act or omission or thing or delay in doing any other act or
thing which might in any manner or to any extent vary the risk of the Guarantor
or otherwise operate as a discharge of the Guarantor or in any manner lessen the
obligations of the Guarantor hereunder.

2

--------------------------------------------------------------------------------

4.          Obligations Unimpaired. The Guarantor authorizes the Lender, without
notice or demand to the Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Promissory Note
or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Promissory Note or any other instrument referred to
therein, including, without limitation, decreases or increases in amounts of
principal, rates of interest or any other obligation; (c) to take and hold
security for the payment of the Promissory Note or any other instrument referred
to therein, for the performance of this Guaranty or otherwise for the
indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the Lender in its sole discretion may
determine; (e) to obtain additional or substitute endorsers or guarantors; (f)
to exercise or refrain from exercising any rights against the Borrower and
others; and (g) to apply any sums, by whomsoever paid or however realized, to
the payment of the Guaranteed Obligations and all other obligations owed
hereunder. The Lender shall have no obligation to proceed against any additional
or substitute endorsers or guarantors or to pursue or exhaust any security
provided by the Borrower, the Guarantor or any other person or to pursue any
other remedy available to the Lender.

If an event permitting the acceleration of the maturity of the principal amount
of the Promissory Note shall exist and such acceleration shall at such time be
prevented or the right of the Lender to receive any payment on account of the
Guaranteed Obligations shall at such time be delayed or otherwise affected by
reason of the pendency against the Borrower, the Guarantor or any other
guarantors of a case or proceeding under a bankruptcy or insolvency law, the
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the maturity of such principal amount shall be deemed to have been
accelerated with the same effect as if the Lender had accelerated the same in
accordance with the terms of the Promissory Note, and the Guarantor shall
forthwith pay such accelerated Guaranteed Obligations.

3

--------------------------------------------------------------------------------

5.          Subrogation. The Guarantor will not exercise any rights which it may
have acquired by way of subrogation under this Guaranty, by any payment made
hereunder or otherwise, or accept any payment on account of such subrogation
rights, or any rights of reimbursement, contribution or indemnity or any rights
or recourse to any security for the Promissory Note or this Guaranty unless and
until all of the Guaranteed Obligations shall have been indefeasibly paid in
full in cash. If any amount or other payment is made to or accepted by the
Guarantor in violation of the preceding sentence, such amount shall be deemed to
have been paid to the Guarantor for the benefit of, and held in trust for the
benefit of, the Lender and shall be paid over to the Lender promptly, in the
form received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Lender, but without reducing or affecting in any manner the liability of the
Guarantor under this Guaranty. The Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Promissory Note and that its agreements set forth in this Guaranty (including
this Section 5) are knowingly made in contemplation of such benefits.

6.          Reinstatement of Guaranty. This Guaranty shall continue to be
effective, or be reinstated, as the case may be, if and to the extent at any
time payment, in whole or in part, of any of the sums due to the Lender on
account of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any other guarantors, or upon
or as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Borrower or any other guarantors
or any part of its or their property, or otherwise, all as though such payments
had not been made.

7.          Rank of Guaranty. The Guarantor will ensure that its payment
obligations under this Guaranty will at all times rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
indebtedness of the Guarantor now or hereafter existing.

8.          Additional Covenants of the Guarantor. So long as the Promissory
Note is outstanding, the Guarantor agrees that, unless the Lender otherwise
consents in writing, the Guarantor will at all times comply with, and cause the
Borrower and the Guarantor’s other subsidiaries to comply with, any and all
covenants, representations, warranties, agreements, restrictions and other
provisions of the Promissory Note that require compliance by the Guarantor, the
Borrower or the Guarantor’s other subsidiaries.

9.          Term. This Guaranty and all guarantees, covenants and agreements of
the Guarantor contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6.

4

--------------------------------------------------------------------------------

10.          Successors and Assigns. The provisions of this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Guarantor may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Lender (and any attempted assignment or
transfer by the Guarantor without such consent shall be null and void). The
rights and benefits of this Guaranty shall inure to the benefit of the Lender
and its successors and assigns under the Promissory Note. Nothing in this
Guaranty, expressed or implied, shall be construed to confer upon any person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Guaranty.

11.          Survival. All covenants, agreements, representations and warranties
made by the Guarantor herein shall be considered to have been relied upon by the
Lender and shall survive the execution and delivery of this Guaranty, regardless
of any investigation made by the Lender or on its behalf and notwithstanding
that the Lender may have had notice or knowledge of any incorrect representation
or warranty at the time of execution and delivery of this Guaranty or
thereafter, and shall continue in full force and effect as long as the
Guaranteed Obligations or any other amount payable under this Guaranty is
outstanding and unpaid.

12.          Integration. This Guaranty and the other instruments and agreements
contemplated hereby, including the Promissory Note, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

13.          Severability. Any provision of this Guaranty held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

14.          Right of Setoff. If an Event of Default under and as defined in the
Promissory Note shall have occurred and be continuing, the Lender and each of
its affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any obligations at any
time owing by the Lender or its affiliates to or for the credit or the account
of the Guarantor against any of and all the obligations of the Guarantor now or
hereafter existing under this Guaranty, irrespective of whether or not the
Lender shall have made any demand under this Guaranty and although such
obligations may be unmatured. The rights of the Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
the Lender may have.

15.          Waiver; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder are cumulative
and are not exclusive of any rights or remedies that it would otherwise have. No
waiver of any provision of this Guaranty or consent to any departure by the
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

5

--------------------------------------------------------------------------------

(b) Neither this Guaranty nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Guarantor and the Lender.

16.          Captions. The captions in this Guaranty have been inserted for
convenience only and shall be given no substantive meaning or significance
whatsoever in construing the terms and provisions of this Guaranty.

17.          Limitation by Law. All rights, remedies and powers provided in this
Guaranty may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law that
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.

18.          Notices. (a) All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail, as follows:

(i) if to the Guarantor, to it at:

CAMAC Energy Inc.
Attn: Chief Financial Officer and General Counsel
1330 Post Oak Boulevard
Suite 2575
Houston, TX 77056
Telephone: 713-797-2940
Facsimile: 713-797-2990
E-mail: [ ]


(ii) if to the Lender, to it at:

Allied Energy PLC
c/o CAMAC International Corporation
Attn: Kamoru A. Lawal
1330 Post Oak Boulevard
Suite 2200
Houston, TX 77056
Telephone: 713-965-5108
Facsimile: 713-965-0008
E-mail: kamorul@aol.com


6

--------------------------------------------------------------------------------

(b) Each of the Guarantor and the Lender may change its address, facsimile
number or electronic mail address for notices and other communications hereunder
by notice to the other party. All notices and other communications given in
accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.

19.          Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Guaranty shall be construed in accordance with and governed by the law of
the State of Texas.

(b) The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the District Court of the
State of Texas sitting in Harris County, Texas and of the United States District
Court of the Southern District of Texas, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas state or, to the extent permitted by law, in such federal court. Such
Texas state court or federal court shall apply the substantive laws of the State
of Texas in interpreting and construing this Guaranty. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Guaranty against the Guarantor or its properties in the courts
of any jurisdiction.

(c) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in paragraph (b) of
this Section. Each of the Guarantor and the Lender hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) The Guarantor and the Lender hereby irrevocably consent to service of
process in the manner provided for notices in Section 18. Nothing herein will
affect the right of the Guarantor or the Lender to serve process in any other
manner permitted by law.

20.          Waiver of Jury Trial. EACH OF THE GUARANTOR AND THE LENDER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE GUARANTOR AND THE
LENDER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

7

--------------------------------------------------------------------------------

21.          Taxes. Any and all payments by or on account of any obligation of
the Guarantor hereunder or under any document executed in connection herewith
shall be made free and clear of and without deduction for any taxes; provided
that if the Guarantor shall be required to deduct any taxes from such payments,
then (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Guarantor shall
make such deductions and (c) the Guarantor shall pay the full amount deducted to
the relevant governmental authority in accordance with applicable law and,
thereafter, promptly provide the Lender with a copy of any receipt received from
the relevant governmental authority or other proof of payment with respect to
such taxes paid.

22.          Promissory Note. The Guarantor acknowledges that it has been
provided with a copy of the Promissory Note and has read and is familiar with
the provisions of the Promissory Note.

23.          Further Assurances. The Guarantor agrees to execute and deliver all
such instruments and take all such action as the Lender may from time to time
reasonably request in order to effectuate fully the purposes of this Guaranty,
including but not limited to entering into such amendments to this Guaranty as
are reasonably requested by the Lender in connection with the assignment of any
of the Lender’s rights and obligations under the Promissory Note.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first set forth
above.

  CAMAC ENERGY INC.       /s/ Dr. Kase Lukman Lawal                Dr. Kase
Lukman Lawal   Chief Executive Officer

ACKNOWLEDGED AND AGREED TO BY:

ALLIED ENERGY PLC,
as Lender

By: /s/ Kamoru Lawal                     
Name: Kamoru Lawal
Title: Director


--------------------------------------------------------------------------------